DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 10 February 2021, with respect to Claims 1, 9, and 16 has been fully considered and are persuasive.  The rejection under 35 USC 103 of Claims 1-6 and 8-21 has been withdrawn. 
The prior art of record, Jindo EP 2793356, Kaufman et al. US 2012/0210372 and Phinney US 2010/0052386 teaches a vehicle comprising a track defining a guide channel, wherein the track comprises a first transceiver and first and second transmitters positioned on first and second sides of the guide channel, respectively; and an anchor that engages with the guide channel, wherein the anchor comprises first and second receivers positioned on first and second sides of the anchor, respectively.
The prior art of record however is silent wherein when the guide channel comprises a first transceiver and first and second transmitters positioned on first and second sides of the guide channel, respectively, and an anchor that comprises a transceiver, and wherein the first transceiver communicates data to the second transceiver and the first transceiver receives data from the second transceiver, wherein the second transceiver is coupled to a control module such that a path of communication is established between the first transceiver and the control module, and wherein the control module is selected from the group consisting of a seat control 

Allowable Subject Matter
Claims 1-6 and 8-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 1, 9, and 16, the prior arts of record, taken alone or in combination, do not teach or fairly suggest a vehicle comprising a track defining a guide channel, wherein the track comprises a first transceiver, first and second transmitters positioned on first and second sides of the guide channel, respectively; and an anchor that engages with the guide channel, wherein the anchor comprises first and second receivers positioned on first and second sides of the anchor, respectively, wherein the anchor comprises a second transceiver, wherein the first transceiver communicates data to the second transceiver and the first transceiver receives data from the second transceiver, wherein the second transceiver is coupled to a control module such that a path of communication is established between the first transceiver and the control module, and wherein the control module is selected from the group consisting of a seat control module and a cargo control module.
Regarding Claims 2-6, 8, and 21, they depend from Claim 1.
Regarding Claims 10-15, they depend from Claim 9.
Regarding Claims 17-20, they depend from Claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached on 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access 
/BRIAN K BAXTER/Examiner, Art Unit 2836
5 March 2021

/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836